 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY CEASAR HERNANDEZ,                          No. 2:21-CV-0755-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    JONTHREY,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis. ECF

19   No. 2. Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

20   Plaintiff’s request to proceed in forma pauperis is, therefore, granted.

21                  IT IS SO ORDERED.

22

23          Dated: May 6, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
